



Exhibit 10.1
FIRST AMENDMENT TO
CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this "Agreement") is made as of July
31, 2019 by and among LUBY’S, INC., a Delaware corporation (the "Borrower"), the
guarantors party hereto (the "Guarantors" and, together with the Borrower, the
"Credit Parties"), each financial institution party hereto as a lender (each
individually, a "Lender" and, collectively, the "Lenders"), and MSD PCOF
PARTNERS VI, LLC, in its capacity as administrative agent for the Lenders (in
such capacity, the "Administrative Agent"). Unless otherwise provided herein,
capitalized terms used but not defined in this Agreement shall have the meanings
that are set forth in the Amended Credit Agreement (as defined below).
RECITALS
A.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of December 13, 2018 (the "Credit Agreement"
and, as amended by this Agreement, the "Amended Credit Agreement").


B.The Borrower has requested that the Lenders extend the Delayed Draw Term Loan
Expiration Date to be the earlier to occur of (a) the date on which the Delayed
Draw Term Loan Commitments have been terminated or reduced to zero in accordance
with the terms of the Amended Credit Agreement and (b) September 13, 2020.


C.Subject to the terms and conditions set forth herein, the Lenders are willing
to extend the Delayed Draw Term Loan Expiration Date.


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    Amendments.


1.1    Section 1.1 of the Credit Agreement is hereby amended as follows:


(a)    The definition of "Delayed Draw Term Loan Expiration Date" is hereby
amended and restated in its entirety as follows:
"Delayed Draw Term Loan Expiration Date" means the earlier to occur of (a) the
date on which the Delayed Draw Term Loan Commitments have been terminated or
reduced to zero in accordance with the terms of this Agreement and (b) September
13, 2020.
2.    Conditions Precedent. This Agreement shall be effective as of the date
hereof (the "First Amendment Effective Date") when each of the following
conditions shall have been satisfied or waived:


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or other similar method of electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.


(b)The Borrower shall have paid (or shall pay concurrently from amounts funded
on the First Amendment Effective Date) all fees and expenses due and payable on
or prior to the First Amendment Effective Date under the Loan Documents and this
Agreement, including (i) all fees due and payable under that certain





--------------------------------------------------------------------------------





First Amendment Fee Letter, dated as of the date hereof (the "First Amendment
Fee Letter"), by and among the Borrower and MSD PCOF PARTNERS VI, LLC, as the
Administrative Agent and Lender, and (ii) the out-of-pocket reasonable fees and
expenses of the Administrative Agent’s attorneys with respect to the
preparation, negotiation and execution of the Loan Documents and this Agreement.


(c)All necessary corporate or organizational actions shall have been taken by
each Credit Party to authorize the execution, delivery and performance of this
Agreement.


(d)The Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower dated as of the First Amendment Effective Date
certifying as to compliance with the matters described under Sections 2(e), 2(f)
and 2(g) of this Agreement.


(e)Between the Closing Date and the date hereof, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.


(f)On the First Amendment Effective Date, both immediately before and
immediately after giving effect to the transactions occurring on the date
hereof, the representations and warranties of the Credit Parties set forth in
the Amended Credit Agreement and in the other Loan Documents shall be true,
correct and complete in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true, correct and
complete in all respects, on and as of the First Amendment Effective Date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall have been true, correct and
complete in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall have been
true, correct and complete in all respects as of such earlier date) and except
that the representations and warranties set forth in Section 7.15 of the Amended
Credit Agreement shall be deemed to refer to the most recent financial
statements delivered pursuant to Section 8.1 of the Amended Credit Agreement.


(g)On the First Amendment Effective Date, both immediately before and
immediately after giving effect to the transactions occurring on the date
hereof, no Default or Event of Default shall have occurred or be continuing, and
there must not be any such Default or Event of Default occurring as a result of
the transactions occurring on the First Amendment Effective Date.


Each Credit Party shall be deemed to represent and warrant to the Administrative
Agent and Lenders that the foregoing conditions in this Section 2 have been
satisfied (unless otherwise waived by the Administrative Agent) upon release of
its signature to this Agreement; provided that, each Credit Party may assume in
making such representation and warranty that any condition that is to be
consented to, satisfactory, approved or accepted by the Administrative Agent or
the Lenders may be assumed by each Credit Party to be consented to,
satisfactory, approved or accepted, as applicable.
3.    Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and each Lender that, as of the First
Amendment Effective Date, both immediately before and immediately after giving
effect to this Agreement and the transactions contemplated hereby:
(a)The representations and warranties of the Credit Parties set forth in the
Amended Credit Agreement and in the other Loan Documents are true, correct and
complete in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true, correct and complete in all
respects, on and as of the First Amendment Effective Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall have been true, correct and complete in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which





--------------------------------------------------------------------------------





such representation and warranty shall have been true, correct and complete in
all respects as of such earlier date) and except that the representations and
warranties set forth in Section 7.15 of the Amended Credit Agreement shall be
deemed to refer to the most recent financial statements delivered pursuant to
Section 8.1 of the Amended Credit Agreement.


(b)No Default or Event of Default has occurred or is continuing, and no such
Default or Event of Default would exist as a result of the transactions
occurring on the First Amendment Effective Date.


(c)Each Credit Party and each Subsidiary thereof has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party and each
Subsidiary thereof that is a party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party and each Subsidiary
thereof that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


(d)The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of this Agreement and the other Loan Documents to which each
such Person is a party, in accordance with their respective terms, and the
transactions contemplated hereby or thereby do not and will not, by the passage
of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any material Applicable Law relating to any Credit Party or
any Subsidiary thereof, for which the failure to obtain or violation of which
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any indenture, agreement,
Lease or other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens or (e) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than (i) consents, authorizations, filings or other acts
or consents for which the failure to obtain or make would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (ii)
consents or filings under the UCC, (iii) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office, (iv)
Mortgage filings with the applicable county recording office or register of
deeds and (v) such as have been made or obtained and are in full force and
effect.


4.    Miscellaneous.
(a)Continuing Effect of Credit Agreement; Conflicts. Except as expressly
modified pursuant hereto, no other changes or modifications to the Credit
Agreement or the other Loan Documents are intended or implied by this Agreement
and in all other respects the Credit Agreement and the other Loan Documents
hereby are ratified and confirmed by all parties hereto as of the First
Amendment Effective Date. To the extent of conflict between the terms of this
Agreement, the Amended Credit Agreement and the other Loan Documents, the terms
of this Agreement shall govern and control.


(b)Costs and Expenses. The Borrower acknowledges that Section 12.3(a) of the
Amended Credit Agreement applies to this Agreement and the transactions,
agreements and documents contemplated hereunder.





--------------------------------------------------------------------------------





(c)Further Assurances. At the Borrower’s expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be reasonably requested by any other party hereto to effectuate the
provisions and purposes of this Agreement.


(d)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


(e)Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants of each Credit Party made in this Agreement or any
other document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement, and no investigation by the
Administrative Agent or any Lender, or any closing, shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.


(f)Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.


(g)Relationship. Each Credit Party agrees that the relationship between the
Administrative Agent, on the one hand, and each Credit Party, on the other hand,
and between each Lender, on the one hand, and each Credit Party, on the other
hand, is that of creditor and debtor and not that of partners or joint
venturers. Neither this Agreement nor any of the other Loan Documents constitute
a partnership agreement, or any other association between the Administrative
Agent, on the one hand, and each Credit Party, on the other hand, and between
each Lender, on the one hand, and each Credit Party, on the other hand. Each
Credit Party acknowledges that the Administrative Agent and each Lender has
acted at all times only as a creditor to each Credit Party within the normal and
usual scope of the activities normally undertaken by a creditor and in no event
has the Administrative Agent or any Lender attempted to exercise any control
over the Credit Party or their respective businesses or affairs. Each Credit
Party further acknowledges that the Administrative Agent and each Lender has not
taken or failed to take any action under or in connection with its respective
rights under the Credit Agreement and the Loan Documents that in any way or to
any extent has interfered with or adversely affects any ownership of Collateral
by each Credit Party.


(h)Acknowledgement and Reaffirmation. Except as expressly set forth herein,
(i) this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent, in each case under the Amended Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other provision of
either such agreement or any other Loan Document. Except as expressly set forth
herein, each and every term, condition, obligation, covenant and agreement
contained in the Amended Credit Agreement or any other Loan Document is hereby
ratified and re‑affirmed in all respects and shall continue in full force and
effect. Each Credit Party hereby expressly (a) acknowledges the terms of this
Agreement, (b) ratifies and reaffirms all of their respective Obligations and
each of their other obligations under the Credit Agreement and the other Loan
Documents to which it is a party, as modified hereby, (c) acknowledges, renews
and extends its continued liability under the Credit Agreement and the other
Loan Documents to which it is a party, as modified hereby, (d) ratifies and
reaffirms all Liens granted by it pursuant to the Loan Documents to secure the
Obligations and (e) reaffirms that its guarantee under each Guaranty Agreement,
if applicable, and the other Loan Documents to which it is a party remains in
full force and effect with respect to the Obligations. This Agreement shall
constitute a Loan Document for purposes of the Amended Credit Agreement and from
and after the First Amendment Effective Date, all references to the "Credit
Agreement" in any Loan Document and all references in the Amended Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Amended Credit Agreement. Each Credit Party hereby consents to this
Agreement and confirms that all obligations of each Credit Party under the Loan
Documents to which such Credit Party is a party shall continue to apply to the
Amended Credit Agreement.







--------------------------------------------------------------------------------





(i)No Action, Claims, Etc. As of the date hereof, each Credit Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or any of the
Administrative Agent’s or any Lender’s respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement prior to
the date hereof.


(j)Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. Receipt by telecopy, facsimile or email transmission of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page.


(k)Interpretation. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


(l)Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.


(m)Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


(n)GOVERNING LAW, JURISDICTION AND JURY TRIAL WAIVER. THIS AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, JURISDICTION AND JURY TRIAL
WAIVER SET FORTH IN SECTIONS 12.5 and 12.6 OF THE AMENDED CREDIT AGREEMENT, AND
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed this First Amendment to Credit Agreement as of the day and year first
above written.
BORROWER:
LUBY’S, INC.,

a Delaware corporation


By:    /s/ Christopher Pappas    
Name:    Christopher Pappas
Title:    President and Chief Executive Officer


[Signature Pages Continue]





--------------------------------------------------------------------------------













ADMINISTRATIVE
AGENT AND LENDER:
MSD PCOF PARTNERS VI, LLC,

a Delaware limited liability company,
as the Administrative Agent and Lender


By:    /s/ Marcello Liguori                    
Name:    Marcello Liguori
Title:    Vice President





